Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 11/16/2020 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/2020 and 3/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano (US 3,594,023).
Yano discloses a locking ring assembly comprising: 
an upper ring (Fig. 4, one of the rings F); 
a lower ring (Fig. 4, the other of the rings F) arranged coaxial (Fig. 4, both F are coaxial) and connected to the upper ring (Fig. 4, both F are connected to each other by the bolt at 71); 
the upper and lower rings being moveable between an opened and a closed position (Fig. 4, the open position can be interpreted when the nuts and bolts are loosened and the closed position is when F are bolted together) and further comprising an inner wall surface (Fig. 4, each F comprises an inner wall surface) including at least 
at least one key (Fig. 4, one of the rings D can be interpreted as a key) located between the upper and lower rings (Fig. 4, D is located between F),
wherein the upper ring, the lower ring, and the at least one key define respective openings (Fig. 4, bolt holes at 62 and 41) through which a first fastener (Fig. 4, bolt at G’ extends through the bolt holes at 62 and 41) extends to connect the upper and lower rings (Fig. 4); and 
wherein the locking ring assembly is configured to be handled (Fig. 4, F and D can be handled as a single piece unit through the nut and bolt at 73 and 71 similar to the applicant’s invention that is handled as a single piece unit through a nuts and bolts), opened (Fig. 4, F and D can be opened as a single piece unit by loosening the nut 73 which releases the pressure of E on the pipes and the pipes A and B can be removed), and closed (Fig. 4 shows F and D in a closed state and as an interconnected single piece through the 73 and 71) as a single piece unit (See note below).  
	It is noted that the recitation “single piece” is interpreted as “interconnected” as described in [0028] of the specification and the locking ring assembly of the applicant’s invention as shown in Figs. 6 and 7 is configured by to handled, opened, and closed as a single piece by the connecting and disconnecting the nuts and bolts. Therefore, the . 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guoxiang et al. (CN 201526281 hereinafter “Guoxiang”) in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”) and further in view of Dole (US 8,556,302).
In regard to claims 1, 4-6, and 9-10, Guoxiang discloses a top drive comprising: 
at least one drill stem sub (Under the “The utility model content” discloses the invention is a locking device for a drill string body similar to the applicant’s invention of a drill stem sub on a drill string); and 
a locking ring assembly (Fig. 3) sized to encircle the at least one drill stem sub (Fig. 3); the locking ring assembly including: 

a lower ring (Fig. 3, ring at 1) arranged coaxial (Fig. 3, rings 1 and 2 are coaxial) and connected to the upper ring (Fig. 3); 
the upper and lower rings being moveable between an opened and a closed position (Fig. 3, rings 1 and 2 can be moveable between an opened and closed position by the nuts and bolts) and further comprising an inner wall surface (Fig. 3, inner wall surface defined by the inner radial surface of 1 and 2 at 4) including at least a portion containing one or more convexities (Fig. 3, convexities at 4) configured to, when in the closed position, at least partly penetrate an opposing wall surface (Fig. 3, convexities 4 are used to grip on the opposing wall surface of a tubular component of the drill string); and 
  the upper and lower rings further including a fastener end (Fig. 3, at 3) configured to receive a second fastener (Fig. 3, at 3 receives at least one bolt).
Guoxiang does not expressly disclose at least one key (Fig. 1, Guoxiang does disclose protrusions at 1.1 that prevent rotation between the upper ring and lower ring) located between the upper and lower rings,
	wherein the upper ring, the lower ring, and the at least one key define respective openings through which a first fastener extends to connect the upper and lower rings,
wherein the at least one key is configured to transfer a torque experienced by the lower ring, the upper ring, or by both the lower and upper rings;
wherein the locking ring assembly is configured to be handled, opened, and closed as a single piece unit; and 

AAPA teaches at least one key (Fig. 1, the block between the two rings which has two screws) between an upper ring and lower ring (Fig. 1) to prevent unwanted rotation which is also capable of transferring torque by preventing the rotation (in [0006] discloses preventing unwanted rotation).
It would have been obvious to one having ordinary skill in the art to have modified the protrusions of Guoxiang to include at least one key between the upper and lower rings in order to prevent unwanted rotation as taught by AAPA in [0006].
While Guoxiang in view of AAPA does not expressly disclose upper ring, the lower ring, and the at least one key define respective openings through which a first fastener extends to connect the upper and lower rings. 
It would have been obvious to one having ordinary skill in the art to have rearranged the bolts and bolt holes of AAPA such that the bolts connecting the upper and lower ring extend through the hole of the indicated key instead of having separate bolts for the key in order to have the advantage of reduced manufacturing cost of additional bolts and ease of assembly without needing different bolts for different parts, since it has been held that rearrangement of parts has been held to be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
In the related field of pipe couplings, Dole teaches a coupling with a fastener end and a hinged end (Fig. 1, at 11 and 15) configured to be handled, opened, and closed 
It would have been obvious to one having ordinary skill in the art to have modified one of the fastener ends of Guoxiang to include a hinged end in order to have the advantage of a reliable traditional connection as taught by Dole in 6:28-41.
Additionally, split clamps are known to be commercially available as two piece, one piece, or hinged when selecting a desired construction as disclosed at https://www.mcmaster.com/split-clamps/. 
In regard to claims 2 and 7, Guoxiang, AAPA, and Dole discloses the locking ring assembly of claim 1 and the top drive of claim 6, and Guoxiang further discloses comprising a die (Fig. 3, each 4 is at least a die that have one or more convexities), the one or more convexities being located on the die (Fig. 3, the convexities of 4 is located on 4).  

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Yano fails to disclose that rings F are configured to be handled, opened, and closed as a single piece unit, however, the rings F of Yano can be in an opened state as a single piece by loosening the nuts without having to remove the bolt which would release the pressure on E and allowing the pipes A and B to be removed. Therefore, the rings F and key D of Yano are configured to be handled, opened, and closed as a single piece by loosening and tightening the bolts 71 
In response to applicant’s argument that Guoxiang and AAPA in combination or alone fail to show or suggest “wherein the locking ring assembly is configured to be handled, opened, and closed as a single piece unit” and Dole fails to supply that which Guoxiang and AAPA lack with respect to the amended claims 1 and 6, however, Dole teaches a coupling that is hinged at one end and bolted at the other end similar to the applicant’s invention shown in Figs. 6 and 7 where the opened state is when the nuts and bolts are disconnected and the closed state is when the nuts and bolts are connected. Therefore, the coupling shown in Fig. 1 of Dole meets the limitation of being configured to be handled, opened, and closed as a single piece unit. With regard to the combination of Guoxiang and Dole, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Guoxiang and Dole are both a type of split clamps that provides radial tightening to pipes and the teachings of Dole would suggest to those of ordinary skill in the art that a hinged end for split clamps was a traditional connection and thus have proven reliability.

Conclusion
The prior art Gibb et al. (US 7,086,131) made of record and not relied upon is considered pertinent to applicant's disclosure. Gibb et al. discloses a pipe coupling having both ends bolted or one end hinged and that a hinged end provides flexibility and reduced torque. Additionally, Gibb et al. recognizes that time, effort and expense would be saved if a technician would have less separated pieces to assemble and disassemble for a coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679